Citation Nr: 0014048	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of left modified radical mastoidectomy with left 
ear hearing loss.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1997, by the Buffalo, New York Regional Office 
(RO), which denied the veteran's claim of entitlement to an 
increased rating for residuals of left modified radical 
mastoidectomy with hearing loss in the left ear.  The notice 
of disagreement with this determination was received in 
August 1998.  The statement of the case was issued in 
November 1998.  The substantive appeal was received in 
December 1998.  The appeal was received at the Board in March 
1999.  

The veteran has been represented throughout his appeal by the 
Military Order of the Purple Heart, which submitted written 
argument to the Board in June 1999.  

In addition to his claim for a compensable evaluation for 
residuals of mastoidectomy and hearing loss in the left ear, 
received in February 1997, the veteran also submitted a claim 
of service connection for tinnitus, as secondary to the 
mastoidectomy performed during service.  However, the 
tinnitus claim was not adjudicated by the RO.  A review of 
the claims file indicates that the veteran was previously 
denied service connection for tinnitus in May 1992, and was 
informed of that decision by letter dated in June 1992.  He 
did not appeal that decision.  Therefore, the issue of 
entitlement to service connection for tinnitus on a secondary 
basis is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  


2.  The veteran is service connected for residuals of left 
modified radical mastoidectomy with left ear hearing loss.  
His postoperative mastoid disorder is not shown to be 
manifested by suppuration or aural polyps.  Audiometric 
findings have shown a pure tone threshold average of 84 
decibels with speech discrimination ability of 64 percent in 
the left ear.  

3.  The veteran's hearing acuity in the right, non-service-
connected, ear is considered normal for rating purposes.  He 
is not totally deaf in that ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
the service-connected residuals of left modified radical 
mastoidectomy with left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100, 
4.87, Diagnostic Code 6200 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, we find that he has presented a claim 
which is plausible.  A claim that a service-connected 
condition has become more severe is well-grounded where the 
veteran asserts that a higher rating is justified due to the 
increase in severity.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Moreover, all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).  




A.  Factual background

The pertinent facts in this case may be briefly described.  
The records reflect that the veteran entered active duty in 
June 1961.  An enlistment examination, conducted in April 
1961, reported findings of defective hearing, and the veteran 
was given an H2 profile, NCD; hearing acuity was 15/15 for 
whispered voice in both ears.

The veteran was seen at a clinic in September 1962, with 
complaints of discomfort and drainage in the left ear for the 
past three weeks; it was noted that he had a history of aches 
and running ear during childhood.  In February 1963, he was 
seen at an ENT clinic for complaints of an ache in the left 
ear; he stated that he had noted purulent drainage from the 
left ear, for which he was given antibiotic and decongestant, 
but they offered minimal relief.  He was treated with warm 
packs to the left ear, boric acid, and Penicillin.  The 
pertinent diagnosis was otitis media, suppurative, due to 
Pseudomonas, treated, improved; and mastoiditis, chronic, 
organism unknown.  

The service medical records further indicate that, in 
September 1963, the veteran underwent a tonsillectomy and 
removal of polyp in the left ear; it was noted that the ear 
showed perforation in the attic portion.  He was given 
medication for the infection.  The records indicate that he 
continued to experience drainage from the left ear.  In March 
1964, the veteran underwent a left modified radical 
mastoidectomy and type III tympanoplasty.  During his 
separation examination in May 1964, clinical findings 
revealed an old mastoid scar, healing, without drainage; the 
tympanic membrane was intact.  At that time, an audiometric 
examination revealed pure tone threshold findings of 10, 5, 
0, and 30 decibels at the 500, 1000, 2000, and 4000 Hertz 
levels in the right ear, respectively; and 15, 15, 65, and 90 
decibels at 500, 1000, 2000, and 4000 Hertz in the left ear, 
respectively.  The impression was healed modified radical 
mastoidectomy, with deafness in the left ear due to the 
radical mastoidectomy.  


Received in January 1992 was the report of a private hearing 
evaluation conducted in December 1977, at which time it was 
noted that the veteran was referred for evaluation; he 
indicated that he was diagnosed with mastoiditis at the left 
ear and consequently underwent a modified radical 
mastoidectomy of that ear.  The veteran claimed difficulty 
hearing speech in a noisy situation and he had difficulty 
understanding the radio or television in a noisy situation.  
It was noted that any recent reports as to vertigo, 
dizziness, and tinnitus were negative.  An otoscopic 
examination at the right ear was unremarkable.  Otoscopic 
examination of the left ear revealed the inferior portion of 
the tympanic membrane essentially intact, with evidence of 
the modified radical mastoidectomy present in the superior 
portion of that eardrum.  The impression was mild conductive-
type hearing loss in the low and mid frequencies, and a 
severe to profound mixed type hearing loss in the higher 
frequencies.  

The veteran was afforded a VA compensation examination in 
January 1992, at which time he reported a long history of 
left ear problems, with surgery for the problem in 1964.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

45
80
105
100

Speech audiometry revealed speech recognition ability of 96 
in the left ear.  The veteran also reported ringing in his 
ears, which was attributed to medications; he stated that he 
was very accustomed to the ringing in his ear.  The pertinent 
diagnosis was severe/profound mixed hearing loss, left ear.  



On the occasion of another VA examination in February 1992, 
the veteran indicated that he was having a hard time hearing; 
he stated that he was able to hear better with a hearing aid, 
but he missed certain words.  Examination revealed normal 
auricles on both sides.  He had a large canal in the left ear 
due to the surgery; the left ear had a thin, retracted drum.  
The left middle ear had a surgical defect with no infection 
or injury; the left ear had a modified radical cavity, which 
was non-infected.  The diagnosis was left modified radical 
mastoidectomy, no infection, and healed mastoid cavity which 
needed cleaning every six months.  

Received in March and April 1997 were private treatment 
reports dated from May 1976 to June 1992, which show that the 
veteran received clinical evaluation and treatment for 
several disabilities, including hearing loss.  Among these 
records is the report of a hearing evaluation conducted in 
December 1977, the findings of which are reported above.  In 
October 1986, the veteran was referred from the audiological 
clinic for problems with his hearing aid; it was noted that 
he had severe left sensorineural hearing loss.  In December 
1988, he was seen for a six-month hearing aid check; an 
audiometric evaluation revealed an average pure tone 
threshold in the left ear of 50 decibels, with an 80 percent 
speech discrimination in that ear.  During a clinical visit 
in May 1990, it was noted that hearing loss was worse in the 
left ear.  The veteran indicated that he had had a hearing 
aid for the past 3 to 4 years, and his hearing was getting 
worse, especially on the telephone.  

Also received in April 1997 were VA outpatient treatment 
reports dated from February 1997 to March 1997, which show 
that the veteran continued to receive clinical evaluation for 
his left ear disorder.  A clinical report dated February 11, 
1997, indicates that the veteran reported to the hospital 
requesting hearing evaluation and followup treatment; on 
evaluation, it was noted that the drums were clear, with no 
wax.  The pertinent diagnosis was decreased hearing, left 
ear.  The veteran was subsequently afforded an audiology 
evaluation on February 20, 1997, at which time it was noted 
that he had hearing loss, left much worse than right.  The 
veteran stated that he had difficulty hearing in noisy 
situations.  It was also noted that the veteran had had one 
to two episodes of ear infections per year in the left ear; 
the last episode was in December 1996.  He indicated that he 
had noted some dizziness and nausea when water got into his 
ears.  Evaluation revealed moderately severe to profound loss 
in the left ear, with fair word recognition at an increased 
volume.  Tympanometry was abnormal in the left ear, thought 
to suggest perforation, which was consistent with the 
veteran's history.  

The veteran was afforded a VA compensation examination in 
June 1997, at which time he reported wearing hearing aids on 
a daily basis and being able to hear papers and birds for the 
first time in many years.  He indicated that he had been 
unable to work for the past four years; he noted that he had 
previously worked as a therapy-aide and supervisor of a group 
home.  It was noted that the veteran's hearing in the left 
ear had improved since February 20, 1997, which might suggest 
a fluctuating hearing loss.  The veteran also reported 
ringing in his ears, predominantly in the left ear.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
50
55
70
105
105

Speech audiometry revealed speech recognition ability of 64 
percent in the left ear.  The diagnoses were moderate to 
moderately severe hearing loss in the left ear at the 250 to 
2000 Hertz levels, and profound hearing loss at the 3000 to 
8000 Hertz levels.  Tympanometry was abnormal in the left 
ear, noted to possibly suggest perforation.  

Received in July 1997 were private treatment reports dated 
from December 1977 to May 1990, consisting of documents, the 
findings of which were previously reported and discussed 
above.  




B.  Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered, so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994).  

Before addressing the merits of this case, the Board notes 
that, during the pendency of the appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
were codified at 38 C.F.R. §§ 4.85-4.87a (1999).  It does not 
appear the RO applied the revised criteria in its evaluation 
of the veteran's service-connected residuals of left modified 
radical mastoidectomy with left ear hearing loss.  


In these circumstances where new regulations are promulgated, 
it is the usual practice to remand the issue to the RO to 
afford the appellant due process, in the sense that 
consideration is given to both the new and the old rating 
criteria by the RO in the first instance.  However, we are 
cognizant that the pertinent regulatory amendments did not 
result in any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating 
disability from a hearing loss disorder are identical.  See 
64 Fed. Reg. 25,202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  

Thus, where there has been no significant change in the 
substantive criteria directly affecting the appeal, the Board 
has determined that there is no prejudice to the appellant in 
proceeding to consider the issue.  A remand of the issue 
would only needlessly delay consideration of the appellant's 
claim, without any benefit to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet.App. 203, 207 
(1999) (en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board further notes that the medical record is fully 
developed, and the veteran has had ample opportunity to 
advance argument and evidence as to the functional 
limitations produced by his service-connected disability.  
Accordingly, there is no prejudice in our reviewing the claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the Board will proceed with the analysis of the 
merits of the veteran's claim of a compensable evaluation for 
his left ear disorder, including hearing loss.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's hearing loss 
under both the old and current regulations, to determine 
whether he is entitled to a compensable evaluation under 
either set of criteria.  In this case, neither set of rating 
criteria can be more favorable to the veteran's claim, since 
the criteria are essentially identical.  

We note that, in particular, under the new regulations, the 
title of Table VI was changed from "Numeric Designations of 
Hearing Impairment" (38 C.F.R. § 4.87 (1998)) to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination" (38 C.F.R. 
§ 4.85 (1999)).  Moreover, Table VII reflects that hearing 
loss is now rated under a single Code, that of Diagnostic 
Code 6100, regardless of the percentage of disability.  
Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB or 
more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.  

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a), (d) (1999).  

To evaluate the degree of disability for service-connected 
left ear hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percentage of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency
(I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

Where the veteran's impaired hearing is service connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear is assigned a 
numeric designation of "I" for hearing impairment, subject 
to the provisions of 38 C.F.R. § 3.383.

In the instant case, the most recent VA audiometric 
evaluation in June 1997 revealed pure tone threshold average 
in the left ear of 84, and speech audiometry revealed speech 
recognition ability of 64 percent in the left ear.  These 
audiologic results produce a numeric designation of "VIII" 
for the left ear.  Application of the numeric designations 
produces a noncompensable disability evaluation for 
unilateral hearing loss.  38 C.F.R. Part 4, Code 6100 (1999).  
We are compelled to conclude that the preponderance of the 
evidence is against the claim, and an increased evaluation is 
not warranted.  38 U.S.C.A. § 5107, Lendenmann, at 349.  

To the extent the veteran has stated that he has decreased 
auditory acuity on the left, his contentions are credible.  
However, the evaluation is based, not upon subjective 
descriptions, but upon strict application of the rating 
schedule.  The medical evidence is the most probative 
evidence of the degree of impairment.  The veteran has also 
reported that he experiences constant ringing in his ears.  
The left ear hearing loss is a separate issue from tinnitus, 
or ringing in the ears.  Service connection for tinnitus has 
not been established, and is not compensable under 
regulations regarding hearing loss. 

The veteran's service-connected residuals of left modified 
radical mastoidectomy have also been evaluated under the 
provisions of the Rating Schedule.  This provision provides 
that chronic mastoiditis (Diagnostic Code 6206) is rated 
according to impairment of hearing (Diagnostic Codes 6100-
6110) and suppuration (Diagnostic Code 6200).  A 
noncompensable evaluation is assigned in the absence of 
hearing loss or suppuration.  As noted above, the clinical 
data establish that the veteran's hearing loss in the left 
ear does not warrant a compensable evaluation.  During the 
most recent examination in June 1997, the veteran did not 
have any evidence of an active infection.  (Diagnostic Code 
6200).  He reported no current ear problems, and the 
examiner's impression included no evidence of recurrent 
cholesteatoma.  Hence, an increased rating is not warranted 
under DC 6206, which required rating according to hearing 
loss and suppuration, under the old criteria.  

Under the new criteria, a 10 percent rating is for 
application where there is suppuration, or with aural polyps 
as a result of mastoiditis.  This change is not so 
significant as to prejudice the veteran if the Board proceeds 
to a decision, particularly since none of the specified 
symptomatology is shown in the record on appeal.  It is also 
noted that, in every instance where the schedule does not 
provide a zero percent evaluation for a particular diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met.  38 
C.F.R. § 4.31.  



The medical evidence of record does not support a finding 
that there is a continuance of the suppurative process, nor 
are aural polyps shown.  In the absence of medical evidence 
of suppuration associated with the residuals of the veteran's 
left modified radical mastoidectomy, there is no basis for 
the assignment of a compensable evaluation under DC 6200.  
Therefore, the preponderance of the evidence is against a 
compensable evaluation for the veteran's left ear disorder 
under DC 6200.  

In light of the veteran's statements, the Board has also 
considered whether an increased rating is warranted on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  Such 
ratings may be assigned in cases presenting unusual 
disability pictures with frequent hospitalization or marked 
interference with employment.  In this case, there is no 
indication in the record that the veteran's service-connected 
hearing loss has necessitated frequent hospitalizations, and 
he does not so contend.  The Board realizes that the veteran 
has a serious hearing loss.  However, although he did assert 
that he had been unable to work in the past four years 
because of his inability to hear conversations in daily 
meetings, the Board does not find that his service-connected 
hearing loss has caused a marked interference with his 
employment.  Rather, the record indicates that the veteran 
was employed with the New York State Office of Mental 
Retardation and Developmental Disabilities from July 1965 to 
May 1992, at which time he was approved for disability 
retirement as a result of major depression.  

This is not to say that the veteran's overall hearing loss 
was not, and is not, a detriment in his day-to-day 
activities.  The VA benefits system, however, was designed by 
Congress to compensate veterans only for vocational loss.  
The criteria for an extraschedular rating are limited.  Apart 
from his contentions, the veteran did not submit evidence of 
marked interference with employment, or identify duties he 
could no longer perform solely as a result of the service-
connected hearing loss in his left ear.  At this point, 
therefore, the Board is unable to conclude that an 
extraschedular rating is warranted for the left ear.  
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  


ORDER

An increased (compensable) evaluation for residuals of left 
modified radical mastoidectomy with hearing loss in the left 
ear is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

